OPINION — AG — ** COMMISSIONERS OF THE LAND OFFICE — CONSTITUTIONALITY OF LAW DIRECTING RENEWAL OF PREFERENCE RIGHT LEASES — BIDDING PROCEDURE — RULE AGAINST PERPETUITIES ** THE CREATION OF A PUBLIC RIGHT TO RENEW A LEASE IS NOT VIOLATIVE OF THE ENABLING ACT OR THE CONSTITUTION OF THE STATE OF OKLAHOMA. NO BIDDING PROCEDURE OR PREMIUM FOR RENEWAL PROCEDURE IS REQUIRED BY HOUSE BILL NO. 1163 OR OTHER PROVISIONS OF LAW. SECT. 1 OF HOUSE BILL NO. 1163 IS APPLICABLE TO PREFERENCE AND NON PREFERENCE LESSES WHILE THE PROVISIONS OF THE REMAINDER OF HOUSE BILL NO. 1163 ARE NOT APPLICABLE TO NON PREFERENCE RIGHT LEASEE. THE LEGISLATIVE INTENT IN REFERRING TO PREFERENCE RIGHT LEASES WAS TO INDICATE THAT ON THOSE LANDS NOW LEASED WHICH BY REASON OF THE ENABLING ACT GRANT TO THE LEASSEE A PREFERENCE RIGHT TO PURCHASE IF THE LAND IS SOLD, AND ADDITIONAL RIGHT TO RELEASE WAS BEING CREATED AND THEREFORE SECT. 1, D OF HOUSE BILL NO. 1163 IS NOT UNCONSTITUTIONAL FOR VAGUENESS. THE PROVISIONS OF HOUSE BILL NO. 1163 DOES NOT VIOLATE THE RULE AGAINST PERPETUITIES. CITE: 64 Ohio St. 1971 1 [64-1], ARTICLE XI, SECTION 1, ARTICLE II, SECTION 32, 60 Ohio St. 1971 31 [60-31] (JAMES H. GRAY) *** OVERRULED BY: OPINION NO. 81-112 (1981)